United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-151
Issued: November 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 25, 2012 appellant filed a timely appeal from an October 10, 2012 decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award case.2
ISSUE
The issue is whether appellant has more than one percent permanent impairment of the
left arm for which he received a schedule award.
On appeal, appellant contends that the medical evidence shows that he is entitled to a
greater award. He also contends that the case should have been referred to an impartial medical
examiner.
1
2

5 U.S.C. §§ 8101-8193.

On the same date, October 10, 2012, OWCP also terminated appellant’s compensation benefits. Appellant did
not appeal from this decision and thus it is not before the Board on this appeal. See 20 C.F.R. § 501.3(a).

FACTUAL HISTORY
On December 27, 2007 appellant, then a 42-year-old motor vehicle operator, sustained
traumatic injury when an all-purpose container door fell open and smashed his finger against
another container. OWCP accepted his claim for a laceration of the left hand middle finger, left
wrist sprain, enthesopathy left wrist/finger and contracture of joint in left hand. It paid wage-loss
compensation and medical benefits. On September 20, 2010 appellant underwent reconstructive
surgery on his left middle finger.
Appellant was referred by his attending physician, Dr. Mark D. Khorsandi, an osteopath
and Board-certified hand surgeon, to Dr. Rogello G. Rodriguez, a chiropractor, who diagnosed
appellant with status postoperative, left hand, middle finger; and joint contracture, left hand,
middle finger. Dr. Rodriguez indicated that his evaluation was also “approved by the adjuster.”
He opined that appellant had reached maximum medical improvement as of that date. Utilizing
Table 15-2 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th ed. 2009) (A.M.A., Guides),3 Dr. Rodriguez assessed appellant’s diagnosed
condition (CDX) as class 1 -- grade C, then modified this figure by noting a grade modifier for
Functional History (GMFH) of 2,4 a grade modifier for Physical Examination (GMPE) of 3,5 and
a grade modifier for Clinical Studies (GMCS) of 0.6 After applying the formula set forth in the
A.M.A., Guides, he indicated that the grade modifiers changed appellant’s rating from class 1 -grade C to class 1 -- grade E. Dr. Rodriguez concluded that appellant had eight percent
impairment to his left hand based on the sixth edition of the A.M.A., Guides.
On August 9, 2012 appellant filed a claim for a schedule award.
By memorandum dated August 21, 2012, OWCP referred the case record to a medical
adviser for review. In an August 27, 2012 report, Dr. H. Mobley, an OWCP medical adviser,
stated that, based on Dr. Rodriguez’s report, he found that appellant had one percent impairment
of the left arm under the A.M.A., Guides. He noted that, based on the injury to appellant’s left
middle finger, diagnostic key factor was stenosing tenosynovitis. Appellant was classified as
class 1 -- grade C, which was six percent impairment of the middle finger.7 He then applied the
modifiers under the A.M.A., Guides. Dr. Mobley noted that, based on the report of
Dr. Rodriquez, appellant had a GMPE grade modifier of 3,8 a GMCS grade modifier of 0, and a
GMFH grade modifier of 2. Applying the formula under the A.M.A., Guides, he had an extra
two percent impairment of the finger. Dr. Mobley concluded that appellant’s final grade after
the net adjustment was grade E that represented eight percent impairment of the digit. He then
noted that an eight percent impairment of the middle finger equaled one percent impairment of
3

A.M.A., Guides 392, Table 15-2.

4

Id. at 406, Table 15-9.

5

Id. at 408, Table 15-8.

6

Id. at 410-11, Table 15-9.

7

Id. at 392, Table 15-2.

8

Id. at 408, Table 15-8.

2

the left arm under the A.M.A., Guides.9 Dr. Mobley noted that Dr. Rodriguez’s worksheet
incorrectly indicated an eight percent impairment of the left upper extremity instead of an eight
percent impairment to the middle digit.
By decision dated October 10, 2012, OWCP granted appellant a schedule award for one
percent impairment of the left arm.
LEGAL PRECEDENT
The schedule award provision of FECA10 and its implementing regulations11 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.12
For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used to
calculate schedule awards.13 For decisions issued after May 1, 2009, the sixth edition of the
A.M.A., Guides will be used.14 It is the claimant’s burden to establish that he or she sustained a
permanent impairment of a scheduled member or function as a result of an employment injury.15
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International classification of Functioning, Disability
and Health (ICF).16 Under the sixth edition of the A.M.A., Guides, for upper extremity
impairments the evaluator identifies the impairment class for the diagnosed condition, which is
then adjusted by grade modifiers based on functional history, physical examination and clinical
studies.17 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).18

9

Id. at 421, Table 15-12.

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

12

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

14

See FECA Bulletin No. 09-03 (issued March 15, 2009).

15

Tammy L. Meehan, 53 ECAB 229 (2001).

16

A.M.A., Guides, supra note 3 at 3, section 1.3, ICF: A Contemporary Model of Disablement.

17

Id. at 385-419.

18

Id. at 411.

3

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.19
ANALYSIS
Appellant’s claim was accepted by OWCP for laceration of the left hand middle finger,
left wrist sprain, enthesopathy left wrist/finger and contracture of joint in left hand. He filed a
claim for a schedule award.
Dr. Rodriguez rated appellant’s impairment under the sixth edition of the A.M.A., Guides
as eight percent impairment of the left hand. Dr. Mobley, a medical adviser, used the findings
from the physical examination by Dr. Rodriguez. Applying Table 15-2 of the A.M.A., Guides,
he determined that appellant had a diagnosed condition (CDX) of class 1 -- grade C based on the
key factor of stenosing tenosynovitis of the left middle finger. This yielded an impairment rating
of six percent. Both physicians used the same grade modifiers: GMFH of 2, GMPE of 3 and
GMCS of 0. As noted, the net adjustment formula for determining impairment is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).20 Both physicians calculated the formula in the same
manner, noting (2-1) + (3-1) + (0-1) = 2. Based on the net adjustment formula appellant was
grade E, which represented eight percent impairment of the finger. However, Dr. Rodriguez
determined that the rating was of eight percent impairment to the left hand. He was mistaken:
Table 15-2 of the A.M.A., Guides clearly indicates that the eight percent figure represents
impairment of the digit.21 Dr. Mobley properly completed the calculation and noted that,
pursuant to Table 15-12 of the A.M.A., Guides,22 an eight percent impairment of appellant’s
middle finger converted to one percent impairment of the left upper extremity.
The Board has held that where the residuals of an injury to a scheduled member of the
body extend into an adjoining area of a member also enumerated in the schedule, such as an
injury of a finger into a hand, or a hand into the arm, the schedule award should be made on the
basis of the percentage loss of use to the larger member.23 The number of weeks of
compensation for a schedule award is determined by the compensation schedule at 5 U.S.C.
§ 8107(c). According to the schedule, eight percent impairment of the second finger (middle
digit) is 2.4 weeks based on a maximum of 30 weeks; one percent impairment of the arm yields
3.12 weeks of compensation based on a maximum of 312 weeks.24 Appellant’s schedule award
was based on the left arm as the larger member. Accordingly, the Board finds that the weight of

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability, Claims,
Chapter 2.808.6(d) (August 2002).
20

A.M.A., Guides 411.

21

Id. at 392, Table 15-2.

22

Id. at 421, Table 15-12.

23

K.H., Docket No. 09-2143 (issued May 17, 2010).

24

20 C.F.R. § 8107(c).

4

the medical evidence is represented by the opinion of Dr. Mobley and established that appellant
has one percent impairment of his left arm.
Appellant contends on appeal that, due to a conflict in medical opinion, an impartial
medical examiner should have been appointed. The Board notes that appellant contended on
appeal that his physician found a higher impairment using the fourth edition of the A.M.A.
Guides. However, for all decisions issued after May 1, 2009, the sixth edition of the A.M.A.,
Guides must be used.25 Furthermore, Dr. Rodriguez failed to properly convert the rating.
Dr. Mobley properly applied the sixth edition of the A.M.A., Guides and there is no conflict of
medical opinion.26
Appellant may request a schedule award or increased schedule award based on evidence
of new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish that he had more than one percent
permanent impairment of the left upper extremity for which he received a schedule award.

25

Supra note 14.

26

See B.L., Docket No. 11-213 (issued September 21, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 10, 2012 is affirmed.
Issued: November 19, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

